DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
Claims 9 and 11-17 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112, first paragraph
	Applicant notes that the remainder of the claim after “consisting essentially of” is not deficient under 35 USC 112(a) (Remarks Pg. 5).
	Examiner agrees that the remainder of the claim is otherwise not deficient under 35 USC 112(a).
Examiner maintains that to support “consisting essentially of” in the claims, the specification must provide a way for a person of skill in the art to determine which materials are excluded by “consisting essentially of”. To do this a person of ordinary skill must be able to determine if a material would affect the basic and novel characteristic(s) 1.
In this case, the term the “consisting essentially of” is not supported because the basic and novel characteristic(s) are unknown. What are the basic and novel characteristic(s) of the invention? If they are simply claim limitations, then how does “consisting essentially of” further limit the claim compared to “comprising”?
MPEP 2111.03(III) states that “absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."”  (MPEP 2111.03 III). Since (A) the specification fails to explain what the basic and novel characteristics actually are and (B) Applicant insists that “consisting essentially of” is more limiting than “comprising”, a rejection under 35 USC 112(a) is made and maintained.
Claims 9 and 11-17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph
Applicant argues that a skilled artisan could measure the melt flow rate and determine that whether an additional component would affect it (Remarks Pg. 6).
	Examiner agrees that a skilled artisan can test the melt flow rate of formulations. This is not relevant to the issue. The question is whether the specification communicates what ingredients are excluded for affecting the basic and novel 
The lack of disclosure and resulting ambiguity is exemplified by the fact that the specification suggests that glass fiber may be added to the polymer composition2, and yet Applicant argues that glass fibers are excluded from the composition by “consisting essentially of”. Why would a person of skill would not read a patent for a composition that suggests adding glass fiber and then conclude that glass fiber is excluded from the composition? The explanation that communicates why glass fiber (and any other materials) would be excluded is missing from the specification and causes the scope of “consisting essentially of” to lack reasonable certainty.  
MPEP 2111.03(III) states that “absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."”  (MPEP 2111.03 III). Since (A) the specification fails to explain what the basic and novel characteristics actually are and (B) Applicant insists that “consisting essentially of” is more limiting than “comprising”, a rejection under 35 USC 112(b) is made and maintained.
Claims 9 and 11-13 are rejected under 35 U.S.C. § 103
Claims 9 and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Fujita et al. (U.S. Pat. App. Pub. No. 2019/0030790) in view of Peridan et al. (U.S. Pat. App. Pub. No. 2010/0152391).
Applicant argues that the use of “consisting essentially of” in the claim excludes glass wool (Remarks Pg. 7.).
Examiner disagrees that the claims can be reasonably interepretted as excluding glass fiber because the specification suggests that glass fiber may be added3. A person of skill would not read a patent for a composition that suggests adding glass fiber and then conclude that glass fiber is excluded from the composition.
	The MPEP explains that “If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.”.
	Applicant has not shown that the introduction of the glass fiber of Fujita would materially change the characteristics of applicant’s invention. To the contrary, since the instant disclosure suggests that glass fibers can be added, it should be presumed that they would not materially change the characteristics of applicant’s invention absent evidence to the contrary.
Applicant argues that Examiner’s use of the instant disclosure that “the filament contains fillers… glass fibers” [0024] to provide guidance as to what materials are not excluded constitutes reading limitations into the claim (Remarks Pg. 8).
Examiner disagrees because the MPEP demonstrates that the specification should be used to determine what would affect the basic and novel characteristics4. The allegation that glass fiber, which is suggested to be added by the specification, should be considered as being excluded from the claim runs contrary to the MPEP.
5. A person of skill would not read a patent for a composition that suggests adding glass fiber and then conclude that glass fiber is excluded from the composition.
	Applicant argues that the Examiner believes that glass is required to be present in all embodiments (Remarks Pg. 8)
 	Examiner does not agree. The position is that the claims do not exclude glass fiber, not that they require it.
Claims 14-15 are rejected under 35 U.S.C. § 103
	Applicant argues that the claims are allowable for the same reasons as above.
 	Examiner does not agree for the same reasons as above.
Claims 9 and 11-17 are rejected under 35 U.S.C. § 103
Claims 9 and 11-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Zinniel et al. (U.S. Pat. App. Pub. No. 2010/0327479) in view of Hifax 3080 as evidenced by Herrera-Ramirez (NPL 2016).
	Applicant argues that the examples of suitable materials at [0062] of Zinniel serves to defines the “any suitable material” of Zinniel as being limited to the examples.
Examiner disagrees. The examples provided by Zinniel (e.g., “acrylonitrile-butadiene-styrene (ABS) copolymers, polycarbonates, polyphenylsulfones”) are examples or thermoplastics. A person of skill in the art would understand that Zinniel teaches that thermoplastics in general that can be melted and extruded into filaments, which are then used to print 3d objects.
Applicant argues that the Examiner has not explained "why" the skilled artisan would seek to substitute the kinds of materials contemplated by Zinniel with the heterophasic propylene ethylene copolymer. (Pg 10)
	Examiner does not find this persuasive because Zinniel explains that the suitable material is thermoplastic stock. The selection of a particular thermoplastic from the genus of thermoplastics to make a thermoplastic filament is obvious. See MPEP 2144.07 (e.g., “selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious”).
	Applicant argues that to reply upon the term "thermoplastic" alone, only provides an invitation to explore, and an invitation to explore is not sufficient to support an assertion of obviousness especially if that invitation to explore violates the principles under the "obvious to try" doctrine.(Pg 10-11)
	Examiner disagrees. Forming an article (e.g., a thermoplastic filament) from a commercially available thermoplastic (e.g., HIFAX EP3080) is obvious, even if there are many other thermoplastics available. 
If a prior art reference A states “make X out of a thermoplastic” and prior art reference B discloses that “Y is a known thermoplastic” then this renders a claim of making of X out thermoplastic Y obvious. In this case, X=filament, and Y= heterophasic propylene ethylene copolymer; and A=Zinniel and B = HIFAX EP3080 as evidenced by Herrera-Ramirez.
Absent a showing of unexpected results, the use of a commercial prior art thermoplastic to form an article that is generically disclosed as being formed from thermoplastic is obvious.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 9 and 11-17, the claims use the transitional phrase, “consisting essentially of”, which is unsupported in the specification through either express, implicit, or inherent disclosure. The specification fails to provide any evidence that shows that the claimed composition was limited to the specified materials "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). 
Note: Claims 11-17 are also rejected by virtue of their dependence on claims 9.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 9 and 11-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 9 and 11-17, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention,” however it is unclear what would and would not affect the basic and novel characteristic of the claimed invention. Since it is not possible to determine what is and is not excluded by the term, the scope of the claim is unclear and rejected as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Note: Claims 11-17 are also rejected by virtue of their dependence on claim 9.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 9 and 11-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20190030790 A1) in view of Paridon (US 20100152391 A1) as evidenced by Ota (NPL 20056)
	In reference to claim 9, Fujita discloses a consumable filament (“filament for use in production of a three-dimensionally shaped product” [Abstract]) comprising 
…
wherein the filament has a diameter of 1.75 mm or 3.00 mm +/- 0.05 mm (“wherein the filament has a diameter of 1.75 mm” [P0026].)
Fujita further discloses Example 1 wherein polypropylene (PP) pellets are melted and extruded into a filament of 1.75 mm +-.0.05 mm diameter (P0061-0066) and are intended for consumption in a 3d printer (See Abstract).
Fujita does not specifically disclose that the thermoplastic material is the claimed heterophasic propylene ethylene copolymer composition having the claimed properties.

Paridon does not specifically indicate that the MFR is measured specifically in accordance with ISO 1133 condition L and that xylene solubility is measured according to ISO 16152, 2005, however, Paridon discloses the same structure (i.e., composition) as claimed. Since, the cited prior art teaches an identical or substantially identical structure as claimed, the property is presumed to be inherent to the cited prior art. Claims must be distinguishable from the prior art in terms of structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).
The combination would be achievable by forming PP filaments for consumption having a diameter of 1.75 as taught by Fujita using the particular PP polymer disclosed by Paridon as being suitable for forming filaments. There is no apparent reason why integrating the Paridon polymer into the Fujita filament would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.

A person having ordinary skill in the art would have been specifically motivated to integrate the Paridon material in to Fujita in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or select a known material based on its suitability for its intended use.
Fujita suggests that the material may comprise glass wool ranging from 5-40 wt% [0023] wherein glass wool refers to flocculent glass fiber having a fiber diameter of about 1 to 7μm and a fiber length of about 300 to 1000 μm [0044]. 
	This would not be expected to cause the MFR of the mixture to fall outside of the claimed range as evidence by Ota which teaches that when polypropylene with melt flow index (MFI) of 7.5 g/10 min (Pg 874, Column 1, Para 4) is combined with 20% and 30% glass fiber that the melt flow index drops to 5 g/10 min and 2.9 g/10 min (See Table 1), respectively. The glass fibers of Ota are described as 14 microns in diameter (Pg 874, Column 1, Para 4) and 777-1137 microns in length (Pg 875, Column 2, Para 1), which is similar to the Fujita fiber.
In reference to claims 11-13, the combination discloses the filament as in claim 9.
Paridon further discloses wherein, 
in the heterophasic propylene ethylene copolymer, the xylene soluble content ranges from 20 wt. % to 40 wt. %  
the heterophasic propylene ethylene copolymer has a MFR L, Melt FlowRate according to ISO 1133, condition L, 230°C and 2.16 kg load, ranges from 2.0 to 50.0 g/10 min
the heterophasic propylene ethylene copolymer has an ethylene content ranging from 5 wt. % and 30 wt. %.
(“The polymer has an MFR (230.degree. C./2.16 kg) of 0.8 g/10 min, a density of 905 kg/m.sup.3 and an XS content of 28 wt %. It has an ethylene content of 15.5 wt” [P0109]).
	In reference to claims 16-17, the combination discloses the filament as in claim 9.
The combination discloses the polymer comprises the same structure as claimed. Since, the cited prior art teaches an identical or substantially identical structure as claimed, the property is presumed to be inherent to the cited prior art. Claims must be distinguishable from the prior art in terms of structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).
	Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20190030790 A1) in view of Paridon (US 20100152391 A1) and further in view of Wang (US 20160333175 A1).
In reference to claims 14, the combination discloses the filament as in claim 9.
Paridon teaches that “The polymer has … an ethylene content of 15.5 wt” [P0109].
The combination does not disclose that the copolymer comprises a propylene homopolymer or a propylene ethylene copolymer having an ethylene content up to 10 wt.%.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, heterophasic polypropylene copolymer compositions, Wang discloses an improved heterophasic polypropylene copolymer “comprising: (i) a propylene homopolymer or propylene ethylene copolymer matrix having up to 4 wt % ethylene” (Abstract) and which “offers heterophasic copolymers with an excellent balance of properties in terms of toughness and impact strength at high flow” (P0008).
The combination would be achievable by integrating the propylene homopolymer suggested by Wang into the polymer of the combination in order to improve the toughness and impact strength. There is no reason why such an integration would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the filament such that the heterophasic propylene ethylene copolymer comprises a propylene homopolymer or a propylene ethylene copolymer having an ethylene content up to 10 wt.%.

	In reference to claims 15, the combination discloses the filament as in claim 14.
Wang further discloses wherein the heterophasic propylene ethylene copolymer comprises a propylene homopolymer (“propylene homopolymer” [Abstract] and see P0079).
	Claim 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (US 20100327479 A1) in view of Hifax 3080 as evidenced by Herrera-Ramırez (NPL 20167 - of record 11/10/2020).
	In reference to claim 9, Zinniel teaches a consumable filament (“filament form from any suitable material” [P0062]) comprising 
…
wherein the filament has a diameter of 1.75 mm or 3.00 mm +/- 0.05 mm (“For example, a filament having a diameter of about 1.8 millimeters (about 70 mils) and formed from thermoplastic stock materials” [P0031].)

Zinniel does not specifically disclose that the thermoplastic stock material is the claimed heterophasic propylene ethylene copolymer composition having the claimed properties.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, melt processable polypropylene copolymers with improved properties, Hifax 3080 was a commercially available thermoplastic stock material comprising
a heterophasic propylene ethylene copolymer having a xylene soluble content measured according to ISO 16152, 2005 ranging from 15 wt. % to 50 wt. %, a melt flow rate MFR L (Melt Flow Rate according to ISO 1133, condition L, 230°C and 2.16 kg load) ranging from 0.5 to 100 g/10 min 
as evidenced by the instant specification at Example PP3 (see, e.g., P0048-00498 and 22).
Hifax 3080 was on sale or otherwise available to the public before the effective filing date of the claimed invention as evidenced by Herrera-Ramırez (“Commercially available PP impact copolymer (Hifax EP3080), acquired from Lyondell Basell” 
In other words, prior to Applicant’s filing date, Zinniel taught than thermoplastic stock materials could be used to form filaments for 3d printing, and Hifax 3080 was commercial available thermoplastic polymer suitable for the intended use as a thermoplastic stock material to melt processable filaments suitable for 3d printing.
Zinniel discloses that the filament can be formed from “any suitable material” [P0062], specifically from “thermoplastic stock materials” (P0031). Hifax 3080 is a suitable material, specifically a thermoplastic stock material.
The combination would be achievable by using the commercially available Hifax 3080 polymer as a thermoplastic stock material to form filaments for 3d printing as suggested by Zinniel. There is no apparent reason why the Hifax 3080 thermoplastic polypropylene copolymer could not be used to form filaments. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to form filaments from the commercial available Hifax 3080 which is a heterophasic propylene ethylene copolymer having a xylene soluble content measured according to ISO 16152, 2005 ranging from 15 wt. % to 50 wt. %, a melt flow rate MFR L (Melt Flow Rate according to ISO 1133, condition L, 230°C and 2.16 kg load) ranging from 0.5 to 100 g/10 min as evidenced by the instant specification at Example PP3 (see, e.g., P0048-0049 and 22).

	In reference to claims 11-17, the combination discloses the filament as in claim 9.
As evidenced by the instant specification at Example PP3 (see, e.g., P0048-00499 and P0022, as filed) the commercially available thermoplastic polymer, Hifax 3080, would have the claimed composition and properties.
In other words, prior to Applicant’s filing date, Zinniel taught than thermoplastic stock materials could be used to form filaments for 3d printing, and Hifax 3080 was commercial available thermoplastic polymer suitable for the intended use as a thermoplastic stock material to form filaments for 3d printing. When the commercial available Hifax 3080 polymer was used to form filaments, they would have had the same structure and properties as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, in a claim to “X consisting essentially of Y having property Z”, if the addition of J caused the claim to not have property Z, then this would be excluded regardless of whether transitional phrase was “consisting essentially of” or “comprising”. Since “consisting essentially of” is more limiting than “comprising”, there must be some ingredients that would not destroy property Z but would still be excluded.
        2 “the filament contains fillers… glass fibers” [0024] of instant application
        
        3 “the filament contains fillers… glass fibers” [0024] of instant application
        
        4 “(Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.)” (MPEP 2111.03 III)
        5 “the filament contains fillers… glass fibers” [0024] of instant application
        
        6 https://www.sciencedirect.com/science/article/pii/S0266353804002957
        7 https://onlinelibrary.wiley.com/doi/pdf/10.1002/polb.24258; Submitted for publication on 08/2016
        8 “Heterophasic propylene ethylene copolymer sold under the tradename HIFAX EP3080 having an ethylene content of 18 wt %, xylene soluble content of 32.0 wt %, a MFR of 7.5 g/10 min. and an intrinsic viscosity of xylene soluble fraction IV of 3.5 dl/g.” (P0049 of Instant Application, Spec. as filed)
        9 “Heterophasic propylene ethylene copolymer sold under the tradename HIFAX EP3080 having an ethylene content of 18 wt %, xylene soluble content of 32.0 wt %, a MFR of 7.5 g/10 min. and an intrinsic viscosity of xylene soluble fraction IV of 3.5 dl/g.” (P0049 of as filed Spec)
        
        NOTICE: The rejection combines the prior art’s HIFAX EP3080 with Zinniel. The rejection does NOT combine the instant disclose of HIFAX EP3080 with Zinniel. However, the rejection points out that Applicant discloses that the claimed polymer is HIFAX EP3080, and thus the HIFAX EP3080 of the prior art reads on the claimed polymer.